JS 44 (Rev. 10/20)                                    CIVILDocument
                                   Case 3:20-cv-30184-KAR   COVER1-1SHEET
                                                                       Filed 12/02/20 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
           Lyle Craker, M.D.                                                                                WILLIAM P. BARR
                                                                                                            U.S. ATTORNEY GENERAL
    (b)   County of Residence of First Listed Plaintiff            Hampshire County, MA                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           TIMOTHY
                                                                                                           NOTE:      J.
                                                                                                                 IN LAND SHEA
                                                                                                                         CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                 THE TRACT OF LAND INVOLVED.
                                                                                                            ACTING ADMINISTRATOR OF U.S. DRUG
    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
                                                                                                            ENFORCEMENT ADMINISTRATION
       Michael G. Perez
       Perez Law                                                                                         U.S. DRUG ENFORCEMENT ADMINISTRATION
       42 Arlington
II. BASIS             St.
             OF JURISDICTION     (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
       Medford,
  1 U.S. Government
                    MA 021553 Federal Question                                                                                   PTF        DEF                                         PTF      DEF
       (617) 699-1567
      Plaintiff                 (U.S. Government Not a Party)                                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State
       mike.g.perez@gmail.com
✖ 2    U.S. Government                   4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                             (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State
         M.Allen Hopper
                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
         Law Offices of M. Allen Hopper                                                             Foreign Country
         331 Soquel
IV. NATURE           Avenue
                 OF SUIT (PlaceSuite
                                an “X” 203
                                       in One Box Only)                                                                               Click here for: Nature of Suit Code Descriptions.
         Santa Cruz, CA 95062
         CONTRACT                                TORTS                                              FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
         (415) 450-5336 PERSONAL INJURY
  110 Insurance                                         PERSONAL INJURY                              625 Drug Related Seizure             422 Appeal 28 USC 158        375 False Claims Act
  120 Marine                310 Airplane                365 Personal Injury -                            of Property 21 USC 881           423 Withdrawal               376 Qui Tam (31 USC
         Allen@MAHLaw.org
  130 Miller Act            315 Airplane Product            Product Liability                        690 Other                                28 USC 157                   3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                               400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS              410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                                820 Copyrights              430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                              830 Patent                  450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated    460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                     New Drug Application    470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                      840 Trademark                   Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets    480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                 (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending             Act                                                           485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal           720 Labor/Management                  SOCIAL SECURITY                 Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage              Relations                         861 HIA (1395ff)            490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage          740 Railway Labor Act                 862 Black Lung (923)        850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability        751 Family and Medical                863 DIWC/DIWW (405(g))          Exchange
                                            Medical Malpractice                                          Leave Act                         864 SSID Title XVI          890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation            865 RSI (405(g))            891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                           893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS            895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff       Act
    240 Torts to Land                   443 Housing/                        Sentence                                                            or Defendant)          896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                        871 IRS—Third Party       ✖ 899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                            26 USC 7609                Act/Review or Appeal of
                                            Employment                  Other:                       462 Naturalization Application                                        Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                             950 Constitutionality of
                                            Other                       550 Civil Rights                 Actions                                                           State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          5 U.S.C. § 706(1); 21 U.S.C. § 823(a); 28 U.S.C. § 1361
VI. CAUSE OF ACTION                      Brief description of cause:
                                          APA Unlawful and Unreasonable Delay – 5 U.S.C. § 706; Mandamus -- 28 U.S.C. § 1361
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
